People v Nunez (2016 NY Slip Op 03899)





People v Nunez


2016 NY Slip Op 03899


Decided on May 18, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 18, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SANDRA L. SGROI
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY, JJ.


2011-03830
 (Ind. No. 1987/09)

[*1]The People of the State of New York, respondent,
vRaul Nunez, appellant.


Raul Nunez, Comstock, NY, appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano and Ellen C. Abbot of counsel), for respondent.
Lynn W. L. Fahey, New York, NY (Denise A. Corsí of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated August 20, 2014 (People v Nunez, 120 AD3d 714), modifying a judgment of the Supreme Court, Queens County, rendered April 7, 2011.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., SGROI, LASALLE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court